EXHIBIT DEAN HELLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 Entity # (775) 684 5708 E0134732006-8 Website: secretaryofstate.biz Document Number: 20060113807-88 Articles of Incorporation Date Filed: 2/24/2006 12:10:47 PM (PURSUANT TO NRS 78) In the office of /s/ Dean Heller Dean Heller Secretary of State Important: Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: COAL MOUNTAIN TECHNOLOGIES, INC. 2. Resident Agent INCORP SERVICES, INC. Name and Street Name Address: 13155 EAST PATRICK LANE #1, LAS VEGAS NEVADA89130-3481 (must be a Nevada address Street AddressCity Zip Code where process may be served) Optional Mailing AddressCity State Zip Code 3. Shares: (number of shares Corporation is Authorized to issue) Number of Shares with par value:75,000,000Par value: $0.001 Number of shares without par value -0- 4. Names & Addresses 1.RODGER SPAINHOWER of the Board of Name Directors/Trustees: PO BOX 9892 PHOENIX , AZ 85068-9892 (each director/Trustee Street Address City StateZip Code Must be a natural person 2. at least 18 years of age: Name attach additional page if more than 3 Street Address City StateZip Code directors/trustees) 3. Name Street Address City StateZip Code 5. Purpose: (optional - see instructions) The purpose of this Corporation shall be: ANY LAWFUL PURPOSE 6. Name, Address RODGER SPAINHOWER /s/ Rodger Spainhower and Signature of Name Signature Incorporator: PO BOX 9892, PHOENIX, AZ 85068-9892 (attach additional page Address City StateZip Code if more than 1 incorporator 7. Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of Authorized Signature of R.A.orOn Behalf of R.A. Company Date Resident Agent: This form must be accompanied by appropriate fees. Nevada Secretary of State Form 78 ARTICLES 2003 Revised on: 10/04/05
